      Case 2:17-cv-00152-GMS Document 312 Filed 06/26/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Laney Sweet,                                   No. CV-17-00152-PHX-GMS
                                                    LEAD CASE
10                  Plaintiff,
                                                    CONSOLIDATED WITH:
11   v.                                             No. CV-17-00715-PHX-GMS
12   City of Mesa, et al.,                          ORDER
13               Defendants.
14   Grady Shaver, et al.
15                           Plaintiffs,
16   v.
17   City of Mesa, et al.,
18                           Defendants.
19
20         Pending before the Court is Defendants’ Emergency Motion for a Protective Order
21   (Doc. 311). Although, Movant’s do not explain why they waited until the very eve of the
22   scheduled depositions, necessitating an emergency motion, the Motion is granted. The
23   deadline for completing fact discovery, including discovery by subpoena, was March 8,
24   2019. (Doc. 211). Yet Plaintiffs are seeking to conduct additional depositions here, in
25   violation of the Court’s Case Management Order. If the Plaintiffs have good cause to
26   conduct further discovery, they may move to amend the scheduling order under Federal
27   Rule of Civil Procedure 16.
28   ///
     Case 2:17-cv-00152-GMS Document 312 Filed 06/26/19 Page 2 of 2



 1        IT IS THEREFORE ORDERED that Defendant’s Motion for a Protective Order
 2   (Doc. 311) is GRANTED.
 3        Dated this 25th day of June, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
